Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendments
	Applicant’s amendment filed 09/27/2022 overcomes the following objection(s)/rejection(s): 
The objection to the specification as the title of the invention not being descriptive has been withdrawn in view of Applicant’s amendment. 
Response to Arguments
Applicant’s arguments, see page 6-7, filed 09/27/2022, with respect to claims 1, 5-7, 9-10 have been fully considered and are persuasive.  The rejection of claims 1, 5, 7-10 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al., (U.S. Pub. No.2020/0120339 A1) and in view of Park et al., (U.S. Pub. No. 2020/0221077 A1).
As per claim 1, Chiang teaches a method of decoding an image, comprising: determining at least one of a plurality of inter prediction modes an inter prediction mode of a current block in the image (fig. 15 el. 1510-1520, fig. 8a, [0059-0060]), constructing an inter prediction candidate list of the current block based on the determined prediction mode (fig. 8a el. 832, 842), generating a first prediction block of the current block by performing inter prediction on one of a plurality of candidates included in the inter prediction candidate list ([0058], “each multi-hypothesis candidate includes two motion candidates and at least one of the two motion candidates are selected from the candidate list 1”); generating a second prediction block of the current block based on  only a pre-defined intra prediction mode in a decoding apparatus, the pre-defined intra prediction mode being representative of a Planar mode (([0068] and fig. 8a el. 824, Intra prediction “Candidate List II may include only planar mode, and the selected intra mode is inferred to be planar mode”); and generating a final prediction block of the current block by combining the first prediction block and the second prediction block (combined prediction, fig. 8a el. 820). Chiang does not explicitly disclose a plurality of merge candidates included  in the inter prediction candidate list, wherein the inter prediction candidate list further includes a combined merge candidate, and wherein the combined merge candidate is derived based on an average of motion vectors of at least two merge candidates belonging to the inter prediction candidate list. 
However, Park teaches a plurality of merge candidates included in the inter prediction candidate list (abstract, [0010], [0020], [0190], [0196] and at least fig. 11),wherein the inter prediction candidate list further includes a combined merge candidate ([0196], [0201-0204], [0219-0223]) and wherein the combined merge candidate is derived base on an average of motion vectors of at least two merge candidates belonging to the inter prediction candidate list ([0223]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Park with Chiang for the benefit of providing a coding tool for efficiently processing next-generation video content [0004] and for the benefit of efficiently configuring a candidate list for a merge mode in performing an inter prediction (interframe prediction), [0005].
As per claim 5, Chiang (modified by Park) as a whole teaches everything as claimed above, see claim 1. In addition, Chiang teaches wherein the inter prediction candidate list includes at least one of a spatial merge candidate and a temporal merge candidate (fig.2-3; fig. 8a, el. 832, [0033]). 
As per claim 7, Chiang (modified by Lee) as a whole teaches everything as claimed above, see claim 1. In addition, Chiang teaches wherein the combination of the first prediction block and the second prediction block is selectively performed according to a flag indicating whether to perform the combination ([0062], [0065], “The selection of a MH mode for Intra or MH mode for inter setting can be implicitly derived by the block width and/or block height or be explicitly indicated by a flag signaled at CU level, CTU level, slice level, tile level, tile group, SPS level, or PPS level or be any combination of above”). 
As per claim 9, which is the corresponding encoding method with the limitations of the image decoding method as recited in claim 1.  Thus, the rejection an analysis made for claim 1 also applies here. In addition, Chiang discloses corresponding encoder and decoder (see fig. 10). 
As per claim 10, which is the corresponding non-transitory computer-readable storage medium with the limitation of the image decoding method as recited in claim. Thus, the rejection and analysis made for claim 1 also applies here. In addition, Chiang discloses the corresponding hardware/software needed to implement the functions described, see at least [0132], [0133], [0142] and fig. 12. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al., (U.S. Pub. No. 2020/0120339 A1) in view of Park et al., (U.S. Pub. No. 2020/0221077 A1) and further in view of Zhang et al., (U.S. Pub. No. 2014/0161186 A1). 
As per claim 8, Chiang (modified by Park) as a whole teaches everything as claimed above, see claim 7. Although Chiang (modified by Lee) as a whole teaches a flag indicating whether to perform the combination ([0062], [0065], Chiang does not explicitly disclose wherein the flag is adaptively signaled or derived based on at least one of a type of a slice to which the current block belongs or an inter prediction mode of the current block. 
However, Zhang teaches the known concept wherein a flag is adaptively signaled or derived based on at least one of a type of a slice to which the current block belongs or an inter prediction mode of the current block ([0254], “video encoder 20 may also signal syntax elements (e.g., signaling syntax elements) that indicate whether the current block is inter-predicted in merge mode, skip mode, or AMVP”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang with Chiang (modified by Park) for the benefit of providing efficient signaling of syntax elements and provide more efficient processing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486